Dear Ms. Jones:
This office is in receipt of your request for the opinion of this office regarding the tax exempt status of property owned by Ruston VOA Living Center ("VOA") upon which VOA plans to build sixteen rentable living units.
In Attorney General's Opinion No. 93-488, this office opined that property acquired by a non-profit corporation formed by the Volunteers of America with the intent of providing services to the poor, elderly and handicapped residents of the complex, would be exempt from ad valorem taxes, subject to a determination by the assessor that the constitutional requirements for the exemption (La. Const. Art. VII, Sec. 21) have been met. I believe that that opinion addresses the issues raised by your request, and I am enclosing a copy herewith.
You may also wish to discuss this matter with the Louisiana Tax Commission, pursuant to the Commission's authority in accordance with La. Const. Art. VII, Sec. 18(E). By copy hereof to the Commission, I am notifying the Commission of our advice in this regard.
Please do not hesitate to contact us if we can be of further assistance in this matter, or in connection with other issues which may arise.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv cc: Louisiana Tax Commission Attn: Ann Laurence